HAIRE, Judge.
This is an appeal from a judgment of conviction and sentence imposed on appellant following his plea of guilty to a charge of kidnapping in violation of A.R.S. § 13-491, subsec. A, par. 1. The guilty plea resulted from a plea bargain.
Appellant, an indigent, was represented by counsel at all proceedings in the trial court commencing with his arraignment. Counsel on appeal has advised this Court by motion to withdraw that after a diligent search of the entire record in this case, he has been unable to discover any reversible error upon which an appeal could be based. He has filed a brief raising one issue which he considers arguable, and has furnished appellant with a copy of his brief and motion to withdraw, in compliance with Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967). After the filing of counsel’s brief, this Court entered an order granting appellant an additional period of time within which to file his own supplemental belief raising any additional points he might choose to bring to this Court’s attention. This additional period has now expired and no supplemental brief has been filed by appellant.
This Court has read and considered the brief filed by appointed counsel and has examined the entire record of the proceedings, and has determined that there was no fundamental error and that this appeal is wholly frivolous.
The only “arguable” issue raised by appellant’s counsel is whether defendant’s guilty plea was voluntarily, intelligently and knowingly given. The record reflects an extremely thorough examination of defendant and the state’s witnesses by the trial judge in order to determine the factual basis of the charge. The trial judge advised the defendant of the constitutional rights he would be waiving by pleading guilty. The record demonstrates that without question defendant’s guilty plea was voluntarily and intelligently given.
The judgment and sentence appealed from are affirmed.
JACOBSON, Chief Judge, Division 1, and EUBANK, P. J., concur.